PARDEE, J.
Morris Freedman and the E. H. Wiener Co. entered into a contract in which two cars of raisins were purchased by the Wiener Co. Freedman brought this action in the Summit Common Pleas claiming that the Wiener Co. wrongfully and without cause, refused to accept said raisins, whereby he was damaged in the sum of $603.74.
The Wiener Co. admitted purchasing the raisins, but claimed a custom under which it had a right to inspect the raisins. The Company further claimed that the contract was rescinded and cancelled by Freedman, which recission was acquiesced in and agreed to by it; and that Freedman sold the raisins to others.
It seems that there was a dispute which arose before the arrival of the raisins in Akron, where the Wiener Co. was located. The Wiener Co. wired Freedman claiming the right to inspect the raisins before paying the draft. Freedman answered that the inspection was unnecessary and if draft was not paid before inspection the deal was off. The Company wired back telling Freedman to sell elsewhere; and when the raisins arrived refused to accept. The Common Pleas judgment was in favor of the Wiener Co. Error was prosecuted and the Court of Appeals held:
The telegram sent by Freedman was an offer to cancel the contract and the answer by the Company was the acceptance of the offer. Judgment of trial court affirmed.